Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, claims 7-8, in the reply filed on 02/12/2021 is acknowledged.
Applicant argues that there would not be any undue burden or hardship during the search and examination since both claim 7 and claim 1 concern a method of achieving high polar anchoring strength of liquid crystal (LC) using monolayer graphene flakes in an LC device and attaining faster electro-optic switching in an LCD device” and “a liquid crystal graphene mixture”.  
Applicant is respectfully apprised that the steps in claims 1-6 are directed to a method of making a liquid crystal graphene mixture to be used in the elected claims 7-8 which actually recite steps of filling the LC cell with the liquid crystal graphene mixture wherein the graphene modifies the anchoring property of the LC. Accordingly, only the elected claims 7-8 are relevant to the “method of achieving high polar anchoring strength of liquid crystal (LC) using monolayer graphene flakes in an LC device and attaining faster electro-optic switching in an LCD device”.  
Furthermore, Applicant has not provided any showing of record that the steps of making the liquid crystal graphene 
Next, applicant argues that claim 9 is a product-by-process claim reciting the process steps of claim 1. 
It is the Examiner’s position that process steps cited in a product claim 9 are not given patentable weight. Only limitations related to the structure will be given patentable weight.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Claims 1-6 and 9-14 are withdrawn from consideration. Following is an action on merits including claims 7-8.

Figs. 1-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Since Non-Patent Literature document issued to “Enhancement of popular..... .....electro-optic switching” shows all instant drawing Figs 1-7, it raises a question of which Drawing Figure(s) refer(s) to the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (along with claims 2-6) is directed to a method of making the liquid crystal graphene composition, whereas claims 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Basu (Non-Patent Literature: .
As per entire disclosure (description and all drawings Figures), it can be readily realized that Basu discloses applicant’s claimed method of achieving method of achieving higher polar anchoring strength of liquid crystal (LC) using monolayer graphene flakes in an LC device and attaining faster electro-optic switching in an LC device including the steps of:
	providing a graphene sample in an ethanol solvent;
	wherein the graphene sample comprises monolayer flakes; mixing the graphene sample and the ethanol solvent and forming a graphene and ethanol solution;
	adding a liquid crystal to the graphene and ethanol solution;
	allowing the liquid crystal to dissolve into the graphene and ethanol solution;
	forming a liquid crystal graphene ethanol solution;
	evaporating the ethanol from the liquid crystal graphene ethanol solution;
forming a liquid crystal graphene mixture;
	degassing the liquid crystal graphene mixture; 
forming a pure liquid crystal graphene mixture; 
filling an LC cell having polyimide (PI) planar-alignment layers with the liquid crystal  graphene mixture;

	accelerating the electro-optic response of the LC due to higher anchoring energy in the LC cell,
wherein the graphene flakes sediment down from the liquid crystal graphene mixture and preferentially attach to the PI alignment layers during the filling step of the LC cell; and 
wherein the graphene modifies the anchoring property of the LC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879